The Supreme Court affirmed the decree of the Common Pleas on March 16, 1885, in following opinion:
Per Curiam.
This is the case of the distribution of a fund produced by a Sheriff’s sale. The appellent seeks to claim in direct antagonism to his agreement with the appllee. He signed that agreement ■not only as an officer of the Union Foundry and Manufacturing •Company but also bound himself personally, and “his heirs, executors and administrators.” We therefore concur with the learned judge, in holding that the appellant cannot set up the judgment he afterwards obtained, to the injury of the appellee.
Decree affirmed and appeal dismissed at the costs of the appellant.